HEAD, J.
The court admitted in evidence, against the objection of the defendant, a memorandum showing an estimate, made out by the plaintiff, of the articles and their value, for the destruction of which by fire, by the negligence of defendant, he was suing. The plaintiff testified as to the making of the estimate, about two weeks after the fire, in the office of his attorney; and, as to some of the items on the memorandum, it may be said that he testified, on the stand, to their correctness ; but, as to others, his testimony went no. further than to prove that he had made the estimate, without showing the actual correctness of the charges. Therefore,.if the memorandum would have been admissible had its correctness throughout been testified to, it was not admissible under the testimony adduced in reference to it. On the general subject, see Grant v. Cole, 8 Ala. 519; Acklen v. Hickman, 63 Ala. 494; Minniece v. Jeter, 65 Ala. 222; Herschfelder v. Levy, 69 Ala. 351; Stoudenmire v. Harper, 81 Ala. 242. The case does not come within the influence of Foster v. Smith, 104 Ala. 248.
Reversed and remanded.